Citation Nr: 1618128	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  10-15 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1979 to September 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).  In November 2013, the case was remanded for additional development.  

The Board notes that the July 2009 rating decision characterized the second issue above as a claim for service connection for adjustment disorder with depressed mood, or alternatively, personality disorder with depression.  In light of the U.S. Court of Appeals for Veterans Claims (Court) ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder.  This is also consistent with the Board's characterization in October 1996, when it denied service connection for an acquired psychiatric disorder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In a July 2009 rating decision, the RO denied entitlement to service connection for a heart disability and denied reopening a previously denied claim for entitlement to an acquired psychiatric disability.  In a September 2009 statement, the Veteran expressed disagreement with the rating decision.  The Veteran specifically discussed his heart disability, as well as a 1995 examination and October 1996 appellate decision. The Board finds it reasonable to conclude that the Veteran was referring to his scheduled 1995 psychiatric examination and the Board's aforementioned October 1996 decision.  As such, this statement is tantamount to a timely Notice of Disagreement (NOD) with both issues denied in the July 2009 rating decision.  38 C.F.R. § 20.201 (2015).  The Veteran, however, has not been provided a Statement of the Case (SOC) concerning the issue of whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.  The Court has indicated the appropriate disposition in this circumstance is to remand, rather than merely refer, the claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Additionally, in his September 2009 statement, the Veteran related that a doctor told him that his atrial fibrillation may be a "physical manifestation of [his] mental disorder/stress/depression."  Accordingly, there is an indication that the Veteran's current heart disability may be related to his psychiatric disorder (which is currently not service connected).  Because the claims are "inextricably intertwined," they both must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that claims are inextricably intertwined when they are so closely tied together that a final decision on one cannot be rendered until the others have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (similarly explaining that claims are inextricably intertwined when the adjudication of one could have a significant impact on the adjudication of another).  Deciding these type claims collectively avoids piecemeal adjudication of claims with common parameters.  See Parker v. Brown, 7 Vet. App. 116 (1994); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  

The Board notes that the evidence of record at this time is not sufficient to grant the Veteran's claim for service connection for a heart disability.  If on remand, however, the RO reopens the Veteran's claim for service connection for an acquired psychiatric disorder, VA's duty to assist would be triggered as to the heart condition. The duty to assist may include providing a medical examination or obtaining a medical opinion to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  If service connection is granted for an acquired psychiatric disability, additional development, including a VA examination, may be required to determine if the Veteran's heart disability is related, or secondary, to his acquired psychiatric disability.  

Accordingly, these claims are REMANDED for the following action:
 
1. In response to his timely NOD in September 2009, provide the Veteran an SOC concerning the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder.  Advise the Veteran that he will need to file a timely Substantive Appeal (VA Form 9) in response to this SOC to complete the steps necessary to perfect his appeal of this claim to the Board.  

2. If and only if the Veteran submits a timely appeal as to the issue of whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, take any and all necessary actions, to include any VA examinations as may be required.  

3. If and only if the RO reopens the issue of whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder and grants service connection, take any and all necessary actions, to include any VA examinations as may be required, to develop the Veteran's claim for service connection for a heart disability, including as secondary to his psychiatric disability.  

4. Thereafter, if warranted, readjudicate the claim(s).  If the claim(s) remain(s) denied, send the Veteran and his representative a supplemental statement of the case, afford the Veteran and his representative appropriate time to respond, and return the claim(s) to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

